Order entered November/_~ 2012




                                           In The
                                   Court of i peaI
                                 i tri t o[ iiexa at aIla
                                    No. 05-10-01596-CR

                          PAUL TYRELLE GATLIN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F03-72157-M

                                         ORDER

       Before the Court is the State’s October 9, 2012 supplemental motion for extension of

time to file the State’s brief. The State’s motion was gran    order dated October 9, 2012.

We DENY the supplemental mohon as moot.




                                                              JUSTICE